Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Regarding claim 1, Smith discloses a method of managing research agreements between a plurality of members in an open-science community, the method comprising: 
receiving, by a node in the computer system, a proposal (Paragraph 136 discloses that a data producer, one party to a smart contract, posts the dataset, or at a minimum a description of the dataset to a searchable data store discoverable via a web search. This is receiving a proposal); 
recording the proposal as a portion of a genesis block in a decentralized ledger, wherein the decentralized ledger is stored in a plurality of nodes in the computer system (Paragraph 59 discloses that every block is made from a chain of blocks from the genesis block. Since the above recited step of paragraph 136 is the first step, this is the genesis block. Paragraph 11 discloses that smart contracts are data on a decentralized ledger); 
 receiving funds from a funder (Paragraph 90 discloses enabling transfer fees and funds); 
generating a first notification block in the decentralized ledger, wherein the first notification block distributes an indicator to the user and the funder that a first portion of the proposal is to commence (As above, Paragraph 136 discloses an indication that data discovery is to begin);
receiving one or more deliverables from the user (The dataset itself is a deliverable); 
recording the one or more deliverables to a deliverables block in the decentralized ledger (See above, everything is recorded on the ledger); 
receiving one or more votes, wherein each of the one or more votes indicates whether the one or more deliverables complies with one or more rules established from the proposal and 
when a majority of the one or more votes indicates that the one or more deliverables complies with the one or more rules, distributing a tranche of funds to the user and recording the distribution in a second funding block of the decentralized ledger (P136 discloses actual payment when contract terms are complied with) and generating a second notification block in the decentralized ledger wherein the second notification block distributes an indicator to the user and the funder that a second portion of the proposal is to commence (P40 and P137 disclose the concept of micro-payments, which allow for a partial performance of the contract, and then the possibility of renegotiation before the entire proposal is complete. This shows a first and second portion of the proposal commencing). 
In sum, Smith discloses each and every limitation of claim 1 – the only difference is that it is related to smart contracts in general, not specifically research proposals in an open-science community. However, this distinction is not one of novelty, simply applicability of a known technology to a specific sector. The question then becomes, would it be valuable to incorporate blockchain technology to research funding. Lehner answers this question affirmatively. 
Lehner is directed towards using cryptocurrency for scientific funding. Specifically, the Abstrcat discusses that the future of science research could be had from gaining a large number of cryto coins. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the well-known technology of blockchain to extend funding streams. Additionally, as discussed in Smith, blockchain adds a 
Regarding claim 2, the Examiner notes that if claim 2 were incorporated in to claim 1, this would add sufficient detail to overcome an obviousness rejection. 
Regarding claim 3, Smith P14 (and other places) disclose that the users have ‘personal’ data, meaning that they are an individual. 
Regarding claim 4, Smith discloses wherein the funds are provided by the funder in exchange for one or more tokens that identify the funder for the purposes of logging a vote within the decentralized ledger (As above, the funder and producer are the ones who have a vote in the performance/terms of the contract). 
Regarding claim 5, Smith P27 discloses an indicator showing a time window, which is the same as a countdown clock. 
Regarding claim 6, The limitations of claim 6 (i.e. appending one or more files with metadata, storing the files, and generating the deliverables with a unique code) is simply hashing on a blockchain. P59 of Smith discloses that every block contains a hash. 
Regarding claims 7 and 8, Smith discloses encryption and decryption (P64) using private keys. 
Regarding claim 9, please see rejection to claim 4. 
Regarding claim 10, the combination of Smith and Lehner make obvious that the one or more votes can come from the open-science community. Smith teaches the blockchain functions, and Lehner discloses that token holding people include the science community. 
Regarding claim 11, As discussed above, the voting function allows for the acceptance or rejection, or renegotiation of the terms of the contract. This happens when the terms are not complied with (i.e. equivalent of a vote of no). The funds are then redistributed (see sections on micropayments cited above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687